Citation Nr: 0534369	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral defective 
vision, claimed as residual effects of eye injuries incurred 
during service.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 30, 1944 to 
January 13, 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in June 2002, wherein service connection for 
bilateral eye injuries was denied.  The veteran testified 
before the RO at a hearing in February 2003.  The transcript 
is associated with the claims folder.    

This claim was previously before the Board in September 2003 
at which time service connection was denied.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the September 
2003 Board decision in a May 2004 Order and directed the 
Board to undertake further development of the claim.  The 
Board remanded the claim in August 2004 to comply with the 
May 2004 Court Order.  In March 2005, the Board again denied 
service connection.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  The Court vacated 
the March 2005 Board decision in an October 2005 Order and 
directed the Board to undertake further development of the 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the Board remand in August 2004, the RO issued a 
supplemental statement of the case on December 22, 2004.  The 
veteran had 60 days to respond to the supplemental statement 
of the case (see 38 C.F.R. § 20.302 (2005)).  Of record is a 
private medical report, dated February 2, 2005, which 
reportedly was submitted to the RO on February 11, 2005.  It 
was not in the claims folder when it was submitted to the 
Board the following month.  Therefore, neither the RO nor the 
Board considered this pertinent evidence in its 
determinations.  The veteran has not submitted a waiver of RO 
consideration, and this additional evidence must be 
considered by the RO in the first instance.  See 38 C.F.R. 
§ 20.1304 (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should again consider the claim of 
service connection for bilateral 
defective vision, claimed as residual 
effects of eye injuries incurred during 
service.  If the benefit sought on appeal 
is denied, the RO should issue a 
supplemental statement of the case, 
addressing all evidence received since 
the December 2004 supplemental statement 
of the case, and afford the veteran and 
his representative appropriate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

